Judgment, Supreme Court, Bronx County (Fred Eggert, J.), rendered June 16, 1993, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 81/s to 25 years, unanimously affirmed.
Defendant’s contention that the People failed to disprove his justification defense beyond a reasonable doubt is without merit. There was no indication from defendant’s own version of events (see, People v Henderson, 213 AD2d 349, lv denied 86 NY2d 843) that defendant reasonably believed that the victim was about to use deadly physical force upon him. Moreover, even assuming that defendant reasonably believed that the use of deadly force was imminent, he did not avail himself of the opportunity to retreat from the confrontation, as was his obligation (Penal Law § 35.15 [2] [a]). Thus, the defense of justification was sufficiently disproved (see, People v Flores, 191 AD2d 306, lv denied 81 NY2d 1013).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Williams and Andrias, JJ.